Citation Nr: 1424258	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  05-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disability, claimed as sciatica, to include as secondary to service-connected right thigh shrapnel wound residuals.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound.

5.  Entitlement to a total rating based on unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967. 

This appeal initially came before the Department of Veteran Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in September 2012 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.

By decision dated in January 2013, the Board granted service connection for bilateral hearing loss and tinnitus.  Service connection for type II diabetes mellitus, penile infection, and high cholesterol was denied.  The matters denied on appeal are no longer for appellate consideration.  The issues of higher ratings for PTSD, right thigh shrapnel wound residuals affecting Muscle Group XV, and a total rating based on unemployability due to service-connected disability were remanded for further development.

As noted in the prior Board decisions, the Veteran has raised the issue of entitlement to service connection for bilateral knee disability as secondary to service-connected disability.  This matter is referred to the RO for appropriate consideration. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

It is noted that neither the January nor June2013 Board decision is located in the electronic records.


REMAND

The Veteran asserts that he has hypertension that is secondary to or is aggravated by service-connected PTSD for which service connection is warranted.  He also contends that he has a sciatic-like disorder of the left leg that is secondary to or has been aggravated by service-connected left thigh shell fragment wound residuals.  The case was remanded in January 2013 to address shortcomings in the evidence in each respect.  However, although additional development has been accomplished, the insufficiencies persist.

In the Board's July 2013 remand, it was pointed out that in the prior (January 2013) remand, an opinion was required as to whether hypertension was aggravated by service-connected PTSD.  The Board found, however, that the opinion was inadequate for adjudication purposes because the examiner did not specify whether PTSD was an aggravating factor in the development of hypertension.  There was no opinion as to whether hypertension was as likely as not aggravated beyond it natural progression by PTSD.  

The July 2013 remand also requested that the examiner provide an opinion as to whether the appellant had a diagnosis pertaining to the left leg, and whether it was at least as likely as not caused by or made worse by service-connected right thigh injury residuals.  In this regard, the examiner had previously only provided an opinion as to a relationship between the right thigh and the left knee.  It was pointed out that the left knee was an issue separate from any other condition or symptoms affecting the left leg.  In view of such, the Board found that the examination with respect to the left leg was also inadequate for adjudication purposes. 

As such, pursuant to the January 2013 remand, the RO was instructed to either contact the May 2013 examiner for expanded responses to the above, or schedule the Veteran for an examination by an appropriate VA examiner(s).  The RO chose the former option.

In a September 2013 addendum to the May 2013 examination, the examiner provided conflicting opinions as to whether there was a relationship between service-connected PTSD and hypertension.  He initially stated that the claimed condition was less likely than not incurred in service or caused by an in-service injury, event or illness.  The rationale recorded was "hypertension is caused by or is aggravated (permanently made worse) by service-connected PTSD."  The examiner subsequently stated that hypertension was less likely than not caused or aggravated by PTSD.  However, in support of the negative statement, he provided a clinical authority that tended to indicate a contrary finding.  

As well, the VA physician's assistant once again focused solely on the whether there was a secondary relationship between the service-connected right thigh and the left knee in the September 2013 addendum.  He was specifically requested to exclude the left knee from consideration which he did not do, and also did not indicate whether the Veteran had any other left leg condition or symptoms related to the service-connected right thigh shell fragment wounds. 

In view of the above, the Board is of the opinion that these matters require additional development and that another remand is warranted.  This time, the Veteran should be scheduled for examinations and opinions by a VA physician. 

As noted in the July 2013 remand, the Veteran testified that he had been going to Kaiser Permanente since the early 1970s for treatment of hypertension and other disorders, including his legs in the 1980s.  The Board requested that the RO provide authorization to request these records.  It is noted that in its October 2013 supplemental statement of the case, the RO stated that "We asked you for your Kaiser Permanente records.  As of this date you have not responded."  A letter was sent in July 2013, but the appellant did not respond.  If he so desires, he may submit those records or the authorization while the case is undergoing the development requested herein.  

The Board notes that there is also documentation of record dated in February 2013 that the Social Security Administration sent VA a compact disc of the evidence leading to the award of disability benefits.  However, this evidence has not been downloaded into the electronic claims file and this must be accomplished.  There is, however, data from 2006 on file.

It is unfortunate that this case has to be remanded yet again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate VA examination.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance. Id. 

On recent VA examination, it was noted that the Veteran was receiving treatment at the Vet Center.  Those most recent records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran is notified that he can provide authorization to retrieve clinical records from Kaiser Permanente for treatment of any disability sought on appeal from 1967 through 2001 or submit those records.  After securing the necessary release, the RO should request this information.  The claims folder should contain documentation of all attempts to obtain these records.  If no authorization is received, the records cannot be requested.

2.  Associate the Veteran's Social Security records with the electronic claims file to the extent the Disc contains information not available in 2006.

3.  Obtain for association with the claims folder all records of recent treatment at the Vet Center, as well as any other records of recent treatment.  Appellant should be requested to assist in identifying any records of pertinent treatment.

4.  Schedule the Veteran for an examination by a VA physician to determine whether he has hypertension that is secondary to or has been aggravated by service-connected PTSD, and whether the Veteran has a left leg disability, claimed as a sciatic disorder, to include as secondary to service-connected right thigh shrapnel wound residuals.  The examiner must be provided access to both Virtual VA and VBMS databases and a copy of this remand must be made available to him or her for review.  The examiner must indicate whether Virtual VA/VBMS is reviewed.  All indicated tests and studies should be performed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  The clinical findings should be reported in detail and correlated to specific diagnoses.  

A) The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) (a) hypertension is of service onset, or (b) hypertension is caused by (secondary to) service-connected PTSD or (c) hypertension is made chronically worse by (aggravated beyond the natural course of the disease process) the service-connected PTSD.  If aggravation is found, the examiner must offer an opinion as to the extent of the aggravation, and provide a baseline prior to the aggravation.  

B) Based on a thorough review of the evidence of record and the physical examination findings, the examiner must opine with detailed and complete rationale as to whether the Veteran has any disability of the left leg other than a left knee disorder.  If so, the examiner must provide the diagnosis of such and an opinion as to whether it is at least as likely as not caused by (secondary to) or is aggravated by (permanently made worse) service-connected right thigh shrapnel wound residuals.

The examination report must include complete rationale for the opinions and conclusions reached.

5.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a competent medical opinion.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned for correction. See Stegall, supra.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include a total rating based on unemployability, as indicated.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

